DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 21-26, 29-34, 36-37, and 39-42 are pending and claims 21-24, 32-34, 36-37, and 39-42 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 11/13/2018 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Response to Amendment
In the amendment dated 10/12/2020, the following has occurred: Claims 21-22, 32-33, 36, and 41 have been amended; Claims 35 and 38 have been canceled; Claim 42 has been added.





Response to Arguments
Applicant’s arguments with respect to claims 21-24, 32-34, 36-37, and 39-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 06/21/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "said another surface portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 32-34, 36-37, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US Pub. No. 2010/0051769) in view of Heersink (US Pub. No. 2012/0168579) and Ziske (US Pub. No. 2005/0194330).
Regarding Claim 21, Tyson discloses a method of attaching a slatwall accessory with an offset flange to a non-slatwall member with a grid of round apertures through a thickness of said non-slatwall member, said method comprising: attaching an adapter (Tyson: Fig. 8-10; 8750) to said non-slatwall member (Tyson: Fig. 10; PB) at at least one round aperture (Tyson: Fig. 10; 6) from said grid of round apertures; and supporting an accessory through an elongated slot (Tyson: Fig. 8-9; 8159) through a thickness of said adapter, said elongated slot being disposed horizontally during use of said adapter; and preventing, with an L-shaped flange (Tyson: Fig. 9-10; 8762) at a bottom end of said adapter, tilting, during use of said adapter, of a portion of said slatwall accessory from a generally horizontal plane.
Tyson fails to explicitly disclose inserting an offset flange of said slatwall accessory into and through an elongated slot through a thickness of said adapter so that a flange portion of said offset flange is disposed between a surface portion of said adapter and a surface portion of said non-slatwall member. However, Heersink teaches inserting an offset flange (Heersink: Fig. 4a; 312) of a slatwall accessory (Heersink: Fig. 4a-4b; 104) into and through an elongated slot (Heersink: Fig. 4a-4b; 210) through a thickness of said adapter so that a flange portion of said offset flange is disposed behind a surface portion of said adapter (Heersink: Fig. 4b).
Tyson and Heersink are analogous because they are from the same field of endeavor or a similar problem solving area e.g. article supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the slatwall accessory of Heersink with the adapter in Tyson, with a reasonable expectation of success, in order to provide an additional display hardware accessory that is conveniently attached to the adapter, and enabling the accessory to be connected to an alternate peg board mounting (Heersink: [0004], [0031]; Tyson: [0006]).
Furthermore, Tyson fails to disclose an L-shaped flange comprising a first flange portion extending outwardly from said adapter and a second flange portion extending upwardly, during said use of said updater, from said first flange portion, said second flange portion contacting said non-slatwall member. However, Ziske teaches an L-shaped flange (Ziske: Fig. 2-2A; 25a) comprising a first flange portion (Ziske: Annotated Fig. 2A; P1) extending outwardly from said adapter and a second flange portion (Ziske: Annotated Fig. 2A; P2) extending upwardly, during said use of said adapter, from said first flange portion, said second flange portion contacting a non-slatwall member.
Ziske is analogous because they are from the same field of endeavor or a similar problem solving area e.g. article supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the L-shaped flange in Tyson with the flange structure from Ziske, with a reasonable expectation of success, in order to provide an alternate structure shape that extends a distance corresponding to a depth between the adapter and the wall, to thereby prevent the adapter from twisting under the weight of an item that is being supported thereby via an increased contact surface area with the wall (Ziske: [0019];Tyson: [0038]).
Regarding Claim 22, Tyson, as modified, teaches the method of claim 21, further comprising abutting a surface portion (Heersink: Fig. 4a-4b; 306) of said slatwall accessory (Heersink: Fig. 4a-4b; 104) to a surface portion of said adapter (Tyson: Fig. 8-10; 8750), said another surface portion of said adapter being spaced from said surface portion of said non-slatwall member (Tyson: Fig. 10; PB).
Regarding Claim 23, Tyson, as modified, teaches the method of claim 21, wherein attaching said adapter (Tyson: Fig. 8-10; 8750) comprises inserting at least one hook (Tyson: Fig. 8-10; 8100) into and through said at least one round aperture (Tyson: Fig. 10; 6) from said grid of round apertures.
Regarding Claim 24, Tyson, as modified, teaches the method of claim 21, wherein attaching said adapter (Tyson: Fig. 8-10; 8750) comprises inserting two hooks (Tyson: Fig. 8-10; 8100) into and through two round apertures (Tyson: Fig. 10; 6) from said grid of round apertures.

Regarding Claim 32, Tyson discloses a method of detachably attaching a slatwall accessory to a non-slatwall member with a grid of round apertures, said method comprising: inserting at least one hook portion (Tyson: Fig. 8-10; 8100) of an adapter (Tyson: Fig. 8-10; 8750) into and through at least one round aperture (Tyson: Fig. 10; 6) from said grid of round apertures; abutting an L-shaped flange (Tyson: Fig. 9-10; 8762) of said adapter with a surface of said non-slatwall member (Tyson: Fig. 10; PB); supporting an accessory through an elongated slot (Tyson: Fig. 8-9; 8159) through a thickness of said adapter, said elongated slot being disposed horizontally during use of said adapter.
Tyson fails to disclose inserting an offset flange of said slatwall accessory into and through an elongated slot through a thickness of said adapter so that a flange portion of said offset flange is caged between a surface portion of said adapter and a surface portion of said non-slatwall member; and resting said slatwall accessory on a region of said adapter, said region being disposed below said at least one hook portion. However, Heersink teaches inserting an offset flange (Heersink: Fig. 4a; 312) of a slatwall accessory (Heersink: Fig. 4a-4b; 104) into and through an elongated slot (Heersink: Fig. 4a-4b; 210) through a thickness of an adapter (Heersink: Fig. 4a-4b; 102) so that a flange portion of said offset flange is caged behind a surface portion of said adapter; and resting said slatwall accessory on a region (Heersink: Fig. 4a-4b; 204) of said adapter, said region being disposed below an at least one (Heersink: Fig. 4a-4b; 202). [Note: See the rejection of claim 21 for motivation.]
Furthermore, Tyson fails to disclose abutting an upwardly disposed flange portion of an L-shaped flange of said adapter with a surface of said non-slatwall member. However, Ziske teaches abutting an upwardly disposed flange portion (Ziske: Annotated Fig. 2A; P2) of an L-shaped flange (Ziske: Fig. 2-2A; 25a) of an adapter with a surface of a non-slatwall member. [Note: See the rejection of claim 21 for motivation.]
Regarding Claim 33, Tyson, as modified, teaches the method of claim 32, further comprising counter-reacting, by said upwardly disposed flange portion (Ziske: Annotated Fig. 2A; P2) of L-shaped flange (Ziske: Fig. 2-2A; 25a) of said adapter (Tyson: Fig. 8-10; 8750) abutting said surface of said non-slatwall member (Tyson: Fig. 10; PB), a weight placed on a generally horizontally disposed working portion of said slatwall accessory.  
Regarding Claim 34, Tyson, as modified, teaches the method of claim 32, wherein said at least one hook portion (Tyson: Fig. 8-10; 8100) comprises a pair of L-shaped hooks.
Regarding Claim 36, Tyson, as modified, teaches the method of claim 32, further comprising pivoting said adapter (Tyson: Fig. 8-10; 8750) toward said surface of said non-slatwall member (Tyson: Fig. 10; PB) prior to abutting said upwardly disposed flange portion (Ziske: Annotated Fig. 2A; P2) of said L-shaped flange (Ziske: Fig. 2-2A; 25a) of said adapter with said surface of said non-slatwall member.
Regarding Claim 37, Tyson, as modified, teaches the method of claim 32, further comprising pivoting said slatwall accessory (Heersink: Fig. 4a-4b; 104) toward said region of said adapter (Tyson: Fig. 8-10; 8750) prior to resting said slatwall accessory on said region (Heersink: Fig. 4a-4b).

Regarding Claim 41, Tyson discloses a method of detachably attaching a slatwall accessory to a non-slatwall member with a grid of round apertures, said method comprising: (Tyson: Fig. 8-10; 8100) of an adapter (Tyson: Fig. 8-10; 8750) into and through a round aperture (Tyson: Fig. 10; 6)  from said grid of round apertures; supporting an an accessory in a horizontally disposed elongated slot (Tyson: Fig. 8-9; 8159) in said adapter; and counter-reacting, with an L-shaped flange (Tyson: Fig. 9-10; 8762) abutting a surface of said non-slatwall member (Tyson: Fig. 10; PB), a weight placed on said slatwall accessory.
Tyson fails to explicitly disclose inserting an offset flange of said slatwall accessory into and through a horizontally disposed elongated slot. However, Heersink teaches inserting an offset flange (Heersink: Fig. 4a; 312) of a slatwall accessory (Heersink: Fig. 4a-4b; 104) into and through a horizontally disposed elongated slot (Heersink: Fig. 4a-4b; 210). [Note: See the rejection of claim 21 for motivation.]
Furthermore, Tyson fails to disclose, counter-reacting, with an upwardly disposed flange portion of an L-shaped flange of said adapter abutting a surface of said non-slatwall member, a weight placed on said slatwall accessory. However, Ziske teaches counter-reacting, with an upwardly disposed flange portion (Ziske: Annotated Fig. 2A; P2) of an L-shaped flange (Ziske: Fig. 2-2A; 25a) of said adapter abutting a surface of said non-slatwall member, a weight placed on said slatwall accessory. [Note: See the rejection of claim 21 for motivation.]
Regarding Claim 42, Tyson, as modified, teaches the method of claim 41, further comprising caging a flange portion of said offset flange (Heersink: Fig. 4a; 312) between a surface portion of said adapter (Tyson: Fig. 8-10; 8750) and a surface portion of said non-slatwall member (Tyson: Fig. 10; PB).

    PNG
    media_image1.png
    566
    500
    media_image1.png
    Greyscale

I: Ziske; Annotated Fig. 2A

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US Pub. No. 2010/0051769) in view of Heersink (US Pub. No. 2012/0168579) and Ziske (US Pub. No. 2005/0194330) as applied to claim 32 above, and further in view of Craine (US Patent No. 4,258,982).
Regarding Claim 39, Tyson, as modified, teaches the method of claim 32, but fails to explicitly disclose said non-slatwall member comprising a free standing panel. However, Craine teaches a non-slatwall member (Craine: Fig. 1; 10) comprising a free standing panel.
Craine is analogous because they are from the same field of endeavor or a similar problem solving area e.g. article supports. It would have been obvious to one of ordinary skill in (Craine: Col. 3, Ln. 21-28).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US Pub. No. 2010/0051769) in view of Heersink (US Pub. No. 2012/0168579) and Ziske (US Pub. No. 2005/0194330) as applied to claim 32 above, and further in view of Decossas (US Patent No. 6,129,220).
Regarding Claim 40, Tyson, as modified, teaches the method of claim 32, but fails to explicitly disclose said non-slatwall member comprising a rail. However, Decossas teaches a non-slatwall member (Decossas: Fig. 1-2; 12) comprising a rail.
Decossas is analogous because they are from the same field of endeavor or a similar problem solving area e.g. article supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel in Tyson with the rail configuration from Decossas, with a reasonable expectation of success, in order to provide a non-slatwall member configuration that can be attached to separate vertical or horizontal structures, thereby increasing the number of locations the member can be utilized (Decossas: Col. 1, Ln. 25-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631   

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631